       Case 2:19-cv-02579-DMC Document 58 Filed 07/20/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CARL FOUST,                                         No. 2:19-CV-2579-DMC-P
12                        Plaintiff,
13            v.                                          ORDER
14    ALI, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42 U.S.C.

18   § 1983. Before the Court are Plaintiff’s two motions for appointment of counsel. ECF Nos. 48, 57.

19   The Court denies the motions.

20                                       I. STANDARD OF REVIEW

21                   The United States Supreme Court has ruled that district courts lack authority to

22   require counsel to represent indigent prisoners in civil cases. See Mallard v. U.S. Dist. Court, 490

23   U.S. 296, 298, 301–02, 310 (1989). “Generally, a person has no right to counsel in civil actions.”

24   Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (citing Storseth v. Spellman, 654 F.2d 1349,

25   1353 (9th Cir. 1981)). In certain exceptional circumstances, the Court may request the voluntary

26   assistance of counsel under 28 U.S.C. § 1915(e)(1). See id.; Terrell v. Brewer, 935 F.2d 1015, 1017

27   (9th Cir. 1991). A finding of exceptional circumstances requires an evaluation of both the likelihood

28   of success on the merits and the ability of the plaintiff to articulate their claims on their own in light
                                                          1
         Case 2:19-cv-02579-DMC Document 58 Filed 07/20/21 Page 2 of 5


 1   of the complexity of the legal issues involved. See Palmer, 560 F.3d at 970; Terrell, 935 F.2d at

 2   1017. Neither factor is dispositive, and both must be viewed cumulatively before reaching a

 3   decision. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014). The United States Court of

 4   Appeals for the Ninth Circuit will review a district court’s denial of appointment of counsel for

 5   abuse of discretion. Id.

 6                     In Terrell, the Ninth Circuit concluded the district court did not abuse its discretion

 7   with respect to appointment of counsel because “Terrell demonstrated sufficient writing ability and

 8   legal knowledge to articulate his claim. The facts he alleged and the issues he raised were not of

 9   substantial complexity. The compelling evidence against Terrell made it extremely unlikely that he

10   would succeed on the merits.” Terrell, 935 F.2d at 1017.

11                                                   II. DISCUSSION

12                     Plaintiff has filed dozens of documents in this case. Plaintiff’s filings are

13   meandering and mostly incoherent, and it is difficult to succinctly summarize the entirety of their

14   contents. The submissions variously appear to include copies of disability accommodation requests,

15   administrative grievances, disjointed letters, and repeated questioning of when California Medical

16   Facility 1 is going to get cameras. See, e.g., ECF Nos. 30–33, 37, 39, 42–44, 47–49, 55, 57. Plaintiff

17   also appears to confide in the Court that he was sexually assaulted as a child. See, e.g., ECF Nos.

18   35–37, 42, 44, 46, 48, 54–55, 57. Among other things, Plaintiff also discusses his receipt of medical

19   treatment and the ostensible placement of defective screws in his body following two car crashes

20   involving prison buses. See, e.g., ECF Nos. 32, 35–37, 42, 46–49, 52, 53, 55.

21                     Finally, Plaintiff recurrently contends that he is mobility impaired, intellectually

22   disabled, and is under the “Armstrong-Clark Remedial Act” 2 per court order. See, e.g., ECF Nos.

23   1
       Plaintiff is incarcerated at California Medical Facility.
24
     2
       Ostensibly, Plaintiff refers to plans that the California Department of Corrections and Rehabilitation (CDCR) must
     follow to protect disabled prisoners. In very broad sum, named for the cases from which they arose, the plans govern
     the care that CDCR must provide to disabled prisoners. See, e.g., Acosta v. Servin, No. 20cv2225-MMA-MSB, 2021
25   WL718599, at *5 n. 5, 7 n.7 (S.D. Cal. Feb. 24, 2021); Roberts v. Cal. Dep’t Corrs. & Rehab., No. 2:12–cv–0247 KJM
     AC P, 2014 WL 2109925, at *8 n.15 (E.D. Cal. May 20, 2014); Curry v. Tilton, No. C–07–0775 EMC (pr), 2012 WL
26   967062, at *1 (N.D. Cal. Mar. 21, 2012). The Armstrong Remedial Plan is a remedial order enjoining practices that
     discriminate against disabled prisoners. Vasquez v. Paramo, No.: 18cv2097-GPC(MDD), 2019 WL 2436737, at *3 n.2
27   (S.D. Cal. June 11, 2019). Similarly, the Clark Remedial Plan is part of a class-action settlement establishing policies
     to ensure prisoners with developmental disabilities are protected from discrimination and injury. E.g., Acosta, 2021
28   WL 718599, at *5 n. 5, 7 n.7
                                                                 2
        Case 2:19-cv-02579-DMC Document 58 Filed 07/20/21 Page 3 of 5


 1   33, 35, 37–38, 42–43, 47–48, 50, 53, 55, 57. Plaintiff’s submissions variously indicate that he has

 2   difficulties reading and writing, that he has suffered head trauma, that he has visited prison

 3   psychological wards multiple times, and that he has been placed on suicide watch on multiple

 4   occasions. See, e.g., ECF Nos. 35–37, 43–44, 46, 48, 54–55.

 5                     Plaintiff’s two motions for appointed counsel are meandering and jumbled. ECF

 6   Nos. 48, 57. Although it is clear to the Court that, among other things, Plaintiff seeks counsel, his

 7   motions are rambling and jump from one subject to the next. For instance, contextualized by

 8   Plaintiff’s other submissions, Plaintiff again seems to confide in the Court that he was sexually

 9   abused as a child, state that another inmate has been telling other prisoners that Plaintiff is

10   homosexual, and allege that he has been transferred among prisons dozens of times. ECF Nos. 48,

11   57. Plaintiff seems to contend that he needs help to understand his case and to accurately inform

12   the Court of what is “going on.” ECF No. 48 at 1.

13                     The largely incoherent nature of Plaintiff’s submissions, alongside allegations and

14   evidence that he is intellectually disabled, give the Court significant pause to deny his motions. As

15   the Court stated above, it is clear that Plaintiff desires an attorney. But the Court is skeptical that

16   Plaintiff can otherwise clearly articulate his claims pro se. That is a factor that the Court is bound

17   to consider. See, e.g., Cano, 739 F.3d at 1218; Palmer, 560 F.3d at 970. Based on the information

18   before the Court, there are legitimate questions of whether Plaintiff is intellectually or otherwise

19   disabled. The Court, however, must consider Plaintiff’s ability to articulate his claims in light of

20   the complexity of the issues involved. Cano, 739 F.3d at 1218. The Court must also consider the

21   likelihood of success on the merits. Id. It is difficult for the Court, at this stage, to do either.

22                      First, the Court has not yet screened Plaintiff’s complaint as required under 28

23   U.S.C. § 1915A.3 The Court cannot say that there is any particular likelihood of success on the

24   merits of Plaintiff’s claims.

25   ///

26
     3
       The Court is required to screen complaints brought by prisoners seeking relief against a governmental entity or officer
27   or employee of a governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a complaint or portion
     thereof if it: (1) is frivolous or malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks
28   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1)–(2).
                                                                 3
       Case 2:19-cv-02579-DMC Document 58 Filed 07/20/21 Page 4 of 5


 1                   Second, neither can the Court determine whether Plaintiff’s claims are particularly

 2   complex. He makes no real claims at all. His operative complaint is near-bare. See ECF No. 8.

 3   Plaintiff cites a few California prison regulations and attaches copies of appeals of his

 4   administrative grievances. Id. at 3–4, 6–15. He does not recite facts or actually make any claim

 5   under 42 U.S.C. § 1983. See id. at 3–4. Although he does state that he has suffered mental stress

 6   and loss of sleep, Plaintiff either does not allege any other facts or just states that he is a disabled

 7   inmate and unable to explain his injury because of “mental stress emotions. See id. at 3–5. The

 8   attached grievance appeals concern alleged sexual abuse, harassment, and inappropriate inference

 9   in the grievance process by prison staff. Id. at 6–15. Prison officials granted an investigation but

10   otherwise denied the appeals. Id. Although the grievances inferentially and obviously form the basis

11   of Plaintiff’s complaint, it is unclear exactly what Plaintiff challenges under § 1983 (e.g., the denials

12   of his grievances or the underlying alleged abuse). See generally id.

13                   In a screening order that will follow this order, the Court will likely dismiss

14   Plaintiff’s complaint with leave to amend and clarify his claims. Plaintiff should attempt to follow

15   the instructions in that order. At this moment, however, the Court is unable to sufficiently gauge

16   the likelihood of success on the merits or Plaintiff’s actual ability to articulate his claims in light of

17   the complexity of those claims. Considering those factors cumulatively, the Court concludes that

18   appointment of counsel would be premature at this time.

19                                                III. CONCLUSION

20                   Considering the above, the Court is unable to find the required exceptional

21   circumstances warranting appointment of counsel. The Court will deny the motions. Plaintiff,

22   however, may renew a motion for appointed counsel after the Court screens the complaint and, if

23   Plaintiff chooses to do so, after Plaintiff amends the complaint.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                          4
       Case 2:19-cv-02579-DMC Document 58 Filed 07/20/21 Page 5 of 5


 1                  Plaintiff’s motions for appointment of counsel (ECF Nos. 48, 57) are DENIED

 2   without prejudice to renewal at a later date.

 3                  IT IS SO ORDERED.

 4

 5

 6   Dated: July 20, 2021
                                                         ____________________________________
 7                                                       DENNIS M. COTA
 8                                                       UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     5
